DETAILED ACTION
This Office Action is in response to Amendment filed October 13, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over
Yeduru et al. (US 9,589,880) in view of Yoshida et al. (US 2008/0076334)
Regarding claims 1 and 3, Yeduru et al. disclose a wide-gap semiconductor substrate as a semiconductor substrate (wafer 102 above supporting structure 104 in Fig. 2) (col. 3, lines 3-8) for forming a device thereon, which is directed to an intended use of the semiconductor substrate 102, the semiconductor substrate having: a first substrate region (206) as an inner region having a first thickness (H1); and a second substrate region (208) surrounding an outer periphery of the first substrate region and having a second thickness (H1 + T1) greater than the first thickness, wherein the semiconductor substrate (102) is a wide-gap semiconductor substrate (SiC or GaN) prior to formation of the device on the first substrate region, which is directed to an intended use of the wafer 102 (claim 1), wherein the wide-gap semiconductor substrate (102; GaN) is made of silicon carbide (4H-SiC, 6H-SiC, or 3C-SiC), gallium nitride (GaN), gallium oxide (GaO), or diamond (C) (claim 3).
Yeduru et al. differ from the claimed invention by not showing that the first thickness of the first substrate region is not less than 10 µm and not more than 50 µm, and the second substrate region is formed to have the second thickness of 100 µm to 350 µm and set to have a radial width of 1 mm to 10 mm.
Yeduru et al. further disclose that the first thickness (T1) of the first substrate region (206) can be less than or equal to 50 µm, or less than or equal to 20 µm (col. 10, lines 12-18), which would overlap with the claimed first thickness, and the second substrate region (208) is formed to have the second thickness of equal to or greater than 200 µm (col. 7, lines 7-19), which would overlap with the claimed second thickness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the wide-gap semiconductor substrate disclosed by Yeduru et al. can comprise the claimed first and second thickness, because (a) the first and second thickness disclosed by Yeduru et al. respectively overlaps with the claimed first and second thickness, (b) the first and second thickness should be controlled and optimized to obtain a semiconductor substrate having a desired mechanical strength for forming semiconductor devices on it, while controlling the overall device thickness, and (c) the claim is prima facie obvious without showing that the claimed ranges of the first and second thickness achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Further regarding claim 1, Yeduru et al. differ from the claimed invention by not showing that the second substrate region is set to have a radial width of 1 mm to 10 mm.
Yoshida et al. disclose a semiconductor substrate (Fig. 6) comprising a second substrate region (5A) set to have a radial width of 1 mm to 10 mm ([0059]).
Since both Yeduru et al. and Yoshida et al. teach a semiconductor substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second substrate region disclosed by Yeduru et al. can be set to have a radial width of 1 mm to 10 mm, because (a) the radial width of the second substrate region would be correlated with the diameter of the substrate, and thus can be in the claimed range depending on the diameter of the substrate, (b) also, the radial width of the second substrate region can be controlled and optimized to avoid a notch 6 shown in Fig. 6 of Yoshida et al., (c) the radial width of the second substrate region should be controlled and optimized to accommodate more semiconductor devices, while maintaining the rigidity and mechanical strength of the second substrate region, (d) Yoshida et al. disclose a radial width of the second substrate region overlapping with the claimed range, and thus one of ordinary skill in the art can try the radial width disclosed by Yoshida et al. to obtain a desired substrate area for a device formation, and (e) the claim is prima facie obvious without showing that the claimed range of the radial width achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 2, Yeduru et al. in view of Yoshida et al. disclose the wide-gap semiconductor substrate of claim 1.
The limitation “the first substrate region is formed by dry etching” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshihara et al. (US 9,716,027)
Sekiya (US 7,994,025)
Yoshihara et al. (US 9,716,027)
Yoshida et al. (US 7,758,402)
Bieck (US 9,245,765)
Takahashi et al. (US 8,029,335)
Seddon (US 8,292,690)
Sekiya et al. (US 7,731,567)
Masuda (US 7,622,328)
Oratti Kalandar et al. (US 10,147,645)

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/J. K./Primary Examiner, Art Unit 2815                 /JAY C KIM/                                                                          Primary Examiner, Art Unit 2815                                                              January 14, 2022